Citation Nr: 1230569	
Decision Date: 09/06/12    Archive Date: 09/10/12

DOCKET NO. 08-04 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent for a hiatal hernia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to November 1966. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in July 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Virtual VA paperless claims processing system includes documents pertinent to the present appeal not contained in the paper claims file, including an April 2011 VA examination report and recent records of VA treatment.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

The Veteran has a large and severe hiatal hernia, resulting in symptoms such as persistently recurrent epigastric distress, pyrosis (heartburn), reflux, regurgitation, sleep disturbance caused by esophageal reflux, and recurrent nausea, with considerable impairment of health including sleep, daily discomfort and symptoms, the need for daily medications, and eating restrictions; however, the Veteran's health is not severely impaired due to his hiatal hernia, and during the pendency of the currently appealed claim he has not experienced material weight loss, hematemesis or melena, or anemia attributable to GI bleeding.


CONCLUSION OF LAW

The criteria for a disability rating of 30 percent, but no more, for a service-connected hiatal hernia, are approximated. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321(b), 4.7, 4.114, Diagnostic Code 7346 (2011).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision the Board finds that the Veteran's symptoms of a hiatal hernia with GERD are best approximated by the criteria for a 30 percent rating for the full period of the pendency of his appealed claim for an increased rating. Thus, affording the benefit of the doubt in favor of the Veteran, the Board grants a rating of 30 percent, rather than the currently assigned 10 percent, for the Veteran's service-connected hiatal hernia.

The Board will discuss the relevant law it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published at Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1).

A May 2007 VCAA letter explained the evidence necessary to substantiate the claim for an increased rating for a hiatal hernia. This letter also informed the Veteran of his and VA's respective duties for obtaining evidence. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In addition, the May 2007 VCAA notice letter from VA was provided prior to initial adjudication of the Veteran's claim and explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

With regard to the duty to assist, the claims file contains the Veteran's service treatment records, reports of post-service treatment, and reports of VA examinations. See 38 U.S.C.A. § 5103A(a)-(d). Additional records of treatment were obtained in compliance with the Board's December 2011 remand instructions. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (claimant entitled to remand compliance).

With respect to the VA examination, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). In this case, pursuant to the Board's December 2011 remand instructions in this matter, the Veteran was afforded a VA examination in March 2012. That examination contains adequate findings for adjudication of the Veteran's claim for an increased rating for a hiatal hernia, and particularly includes the information required for consideration under the rating criteria for a hiatal hernia, as will be discussed further below. The examiner clearly had reviewed the Veteran's medical records dating back at least to 1998, as is evident from the examination report. The examination report contains adequate reasoning for the opinions provided and is in compliance with the Board's December 2011 remand instructions. See Stegall v. West, 11 Vet. App. 268, 271 (1998). Affording the benefit of the doubt in favor o the Veteran, the Board has found a level of impairment somewhat greater than what is characterized by the March 2012 VA examiner, but the examiner's conclusions are well-supported, well explained, and within reason.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim. Essentially, all available evidence that could substantiate the claim has been obtained. There is no indication in the claims file that there are additional available relevant records that have not yet been obtained.


Merits of the Claim

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4. Separate rating codes identify the various disabilities. 38 C.F.R. Part 4. 

The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim. See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed. Id. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

In evaluating the severity of a particular disability it is essential to consider its history. 38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, staged ratings are appropriate for an increased rating claim, if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Hiatal hernias are rated in accordance with the criteria set forth at 38 C.F.R. § 4.114, Diagnostic Code 7346. If the condition is manifested by symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or by other symptom combinations productive of severe impairment of health, a 60 percent rating is warranted. If the condition is manifested by persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, and is productive of considerable impairment of health, a 30 percent rating is warranted. A 10 percent rating is warranted where two or more of the symptoms for a 30 percent rating are present and are of less severity. Id.

VA treatment records for the pendency of the claim on appeal are consistent with the VA examination results discussed below, and do not contain more favorable findings as applicable under the appropriate rating criteria. These treatment records are discussed below to the extent they were referenced by VA examiners in VA examination reports.

The Veteran's descriptions of symptoms and level of impairment are consistent and credible and are of significant probative weight. His competent description of daily symptoms have been taken into consideration, as reflected in histories provided to VA examiners, in affording the Veteran the benefit of the doubt and assigning the next higher rating of 30 percent in this appeal.

At a VA examination in May 2007, the Veteran was noted to take omeprazole 20 mg. once daily. He stated that this provided partial relief for his symptoms. He denied dysphagia (difficulty swallowing). He stated that he had episodes of epigastric pain. He stated that he averaged one episode of pain per day with each episode lasting fifteen to thirty minutes. He described each episode as a cramping burning pain that would be triggered by consuming high acid foods or by periods of emotional stress. He denied any hematemesis or melena. He stated that he experienced reflux on a daily basis, occurring once or twice a day. He denied any nausea or vomiting. He denied any history of hospitalizations or surgery for this condition. He denied any history of esophageal trauma. He had been unemployed for one year, but denied that his hiatal hernia with GERD was the cause of his unemployment. He stated that whenever he was working that he would have to stop and take a break whenever he had an episode of abdominal pain, sitting and waiting until it passed. He denied that it caused any other interference in his normal occupational activities. He denied that the condition caused any interference in his usual activities about the home except for the fact that if he was doing something when he had an attack of pain he had to sit and rest until the pain passed.

On physical examination the Veteran was well-developed, well-nourished and morbidly obese. He appeared his stated age. His posture was erect and his gait was normal. He was not using any assistive devices for ambulation. His weight fully dressed was 272 pounds. The examiner noted that the Veteran had weighed 264 pounds in April 2006, and 269 pounds in May 2007. There were no signs of anemia on examination. Examination of the abdomen revealed a protuberant abdomen with bowel sounds normal in all quadrants. The abdomen was soft and nondistended. There was mild tenderness to deep palpation in the epigastric area; however, there was no rebound or guarding. No masses or organomegaly were noted. A complete blood count done at the Augusta VA Medical Center in February 2007 was noted to show hemoglobin of 16.6 gm per dl. Hematrocrit was 48.5 %. All red cell indices were within normal limits. There was no evidence of anemia on the lab study. The examiner's impression was hiatal hernia with current symptoms as described and functional limitations as delineated.  

At a VA examination in April 2011, the Veteran stated that he had symptoms from his hiatal hernia and reflux anywhere between twice a day to once a week depending on his diet and stress level. When he had symptoms, he had pain and discomfort that started in the mid-abdominal area and went up his sternum that were described as a burning and shooting pain in the chest area. He denied any dysphagia. He described vomiting associated with the reflux approximately once a month. He avoided eating anything after 4 PM because the symptoms were worse when he was supine. He also avoided all milk products after 4 PM because they worsen his symptoms. He had no problem with milk products when he took them earlier in the day. He denied hospitalization, surgery, or esophageal trauma. He had no history of neoplasm. He was taking omeprazole 20 mg daily and Zantac 150 mg q.h.s. for the hiatal hernia and reflux symptoms. When they occurred at night, he had extras-strength Tums at his bedside, which he would take. He was noted to have had an upper GI study in April 2009 which showed a large hiatal hernia and severe gastroesophageal reflux. There were no ulcers. The examiner commented that besides restricting his milk after 4 PM and all other intake after 4 PM, the Veteran denied any other functional limitations. On physical examination, the Veteran was noted to be a pleasant, overweight male who ambulated into the room with erect posture and normal gait, and no assistive devices. His weight was 276 pounds. There were no signs of anemia on exam. Examination of the abdomen was positive for bowel sounds, obese, and soft, with no masses or organomegaly. He was noted to have marked tenderness to palpation in the midepigastric areas. The examiner's impression was that the Veteran had GERD, which was fairly well controlled with two oral medications. Limitations were related to diet. A UGI in April 2009 had shown a large hiatal hernia and severe reflux. 

At a VA examination in March 2012, the Veteran was diagnosed as having gastroesophageal reflux disease (GERD) and a hiatal hernia. The Veteran reported frequent epigastric discomfort, postprandial fullness, regurgitation, heartburn, nausea and sleep disturbance associated with GERD. He also reported that he could not eat dairy products after 4 P.M. He indicated his symptoms were particularly bothersome in the evenings and at night. He stated that he took four Tums every night in addition to his regular medications for symptom control. He also related that on days when his symptoms were particularly bad he sleeps in a recliner. The examiner noted by history that in 2007 the Veteran underwent an EGD that showed a large hiatal hernia but no evidence of esophagitis or esophageal stricture.

The examiner noted that the Veteran was taking continuous medication for his hiatal hernia with GERD, including omeprazole twice a day, ranitidine HCl at night, and over-the-counter Tums.

The examiner listed the Veteran's signs and symptoms as persistently recurrent epigastric distress, pyrosis (heartburn), reflux, regurgitation, sleep disturbance caused by esophageal reflux, and recurrent nausea.

On the day of the March 2012 VA examination, abdominal examination revealed no significant tenderness and no palpable masses, and there were hyperactive bowel sounds noted.

The examiner noted that diagnostic imaging studies included an upper endoscopy in November 2007 that showed a large hiatal hernia and presbyesophagus; and an April 2009 upper GI radiographic study showed a large hiatal hernia with severe gastroesophageal reflux. A third study in March 2012 showed a chronic large retrocardiac hiatal hernia. Consistent with the Veteran's assertions at prior VA examinations, the examiner commented that the Veteran's esophageal conditions did not impact his ability to work. 

On review of the claims file and available medical records, the March 2012 examiner noted that in records dated from October 2002 to March 2003 the Veteran had lost eleven pounds since October, and that digestion had been some trouble, with the Veteran taking for or more Tums at night, and having a large hiatus hernia. He was also noted to have mild anemia at his last treatment visit, requiring observation. DRE and stool for heme were negative the past October. His appetite was satisfactory and his bowels were regular, and he avoided eating large meals because of his hiatal hernia. 

The March 2012 examiner further noted that in February 2006 the Veteran was found to have iron deficient anemia, a heme + stool, and to be asymptomatic, but with a gastrointestinal work-up in progress. 

He further noted that a November 2007 study had shown a large hiatal hernia, presbyesophagus, no narrowing or stricture in the esophagus or GE junction, and large duodenal diverticula in the second portion.

The examiner additionally noted that a May 2011 VA examiner (the examination was actually conducted in April 2011) had found the Veteran to have GERD which was fairly well-controlled with two oral medications, with limitations related to diet, and an April 2009 UGI showing a large hiatal hernia and severe reflux.

The March 2012 VA examiner opined that the Veteran had a known large hiatal hernia and associated GERD. He recounted that the Veteran's records indicated he had a fixed sliding type hiatal hernia. He noted the Veteran's history to be negative for dysphagia, vomiting or weight loss. He asserted that prior EGDs had not demonstrated esophagitis or stricture. He noted the records indicating iron deficiency anemia in 2006, but further noted that there was no GI source of blood loss found, and that the anemia had responded well to iron replacement and had remained stable. The examiner concluded that the Veteran's hiatal hernia and associated GERD did not seem to be causing any significant impairment in his health, and that his symptoms appeared to be in fair control on present medication regimen.

 The Board finds that the criteria are approximated for an increased rating from 10 percent to 30 percent, but no higher, for the full pendency of the Veteran's claim. 

At the most recent VA examination, in March 2012, the examiner listed the Veteran's signs and symptoms as persistently recurrent epigastric distress, pyrosis (heartburn), reflux, regurgitation, sleep disturbance caused by esophageal reflux, and recurrent nausea. This approximates the criteria for a 30 percent rating. See 38 C.F.R. § 4.114, Diagnostic Code 7346 (hiatal hernia). The Board finds considerable impairment of health, insofar as the disability causes trouble sleeping, requires daily medications, and is objective indicated as a "severe" hiatal hernia by objective imaging studies. Also, in April 2011, the Veteran indicated vomiting approximately once per month; vomiting is one of several criteria generally required for a rating of 60 percent.

Although the earlier VA examination results did not include as severe findings, imaging studies for the full pendency of the appeal have showed the Veteran's hiatal hernia to be large or severe, with daily episodes of significant symptoms and impacting the Veteran's ability to eat in the evening or sleep at night. Overall the disorder is best described as one that considerably impairs the Veteran's health, rather than a lower level of disability. Thus, though not all criteria are strictly met for the full period of the appeal, the criteria for a rating of 30 percent are approximated for the full pendency of the Veteran's claim. See 38 C.F.R. § 4.114, Diagnostic Code 7346.

Diagnostic Code 7346 is the directly applicable rating code for the Veteran's disability both as to symptoms and underlying etiology. There is no other rating code that is sufficiently analogous to be appropriate for adjudication in this matter or more favorable to the Veteran's claim.

The criteria for a rating of 60 percent are not met or approximated. The Veteran has not experienced material weight loss or hemetemesis or melena with moderate anemia due to his hiatal hernia during the pendency of his claim, and it is not shown that his symptoms result in severe impairment of health. He did have weight loss and anemia in the 2002 to 2003 time frame, but this was prior to the rating period for consideration, and the symptoms resolved. Although, as the March 2012 VA examiner noted, records indicated iron deficiency anemia in 2006, there was no GI source of blood loss found, and the anemia responded well to iron replacement and his condition remained stable. VA examinations and treatment records from 2007 forward have been negative for anemia. The Veteran has routinely denied hemetemesis or melena at treatment and at VA examinations. Weight in pounds has ranged from the mid-260s to mid-270s over the course of the appeal, with a trend perhaps slightly upward, rather than downward, in weight, with weight recorded in treatment records in June 2011 and September 2011, for example, being 276. Thus, material weight loss, one of the criteria for the next higher rating of 60 percent, is not met or approximated. The Veteran does experience vomiting, approximately once per month as reported in 2011, but none of the other criteria for a rating of 60 percent have been met or approximated during the rating period for consideration; his overall condition is much better described by the criteria for a rating of 30 percent. Examiners have routinely found that the impact on the Veteran's overall health is not severe. The March 2012 examiner concluded that the Veteran's hiatal hernia and associated GERD did not seem to be causing any significant impairment in his health, and that his symptoms appeared to be in fair control on present medication regimen; although as discussed above, affording the benefit of the doubt in favor of the Veteran, the Board finds considerable impairment due to credible reports of daily discomfort and symptoms, objective findings of a severe or large hiatal hernia, and trouble sleeping. Overall, though, in light of the above evidence, including VA examination findings that health is not significantly impaired, impairment of health is better described as considerable rather than severe. 

Accordingly, the Board finds that the criteria for a rating of 30 percent, but no more, is warranted for the full pendency of the appealed claim for a rating in excess of 10 percent for service-connected hiatal hernia with GERD.

As the preponderance of the evidence is against a showing that the next higher rating of 60 percent is warranted, the benefit of the doubt is not for application in resolution of this aspect of the Veteran's appeal. See 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has granted a rating of 30 percent, the benefit argued for in the July 2012 Written Brief Presentation submitted by the Veteran's representative. 

The Veteran indicated at a May 2007 VA examination that he was unemployed at a point during the pendency of this claim. However, he specifically related to the VA examiner that his unemployment was not due to his service-connected hiatal hernia. Thus, the matter of a total disability evaluation based on individual unemployability due to service connected disabilities (TDIU) is not raised in this appeal and is not part and parcel of the claim on appeal. Cf. Rice v. Shinseki, 22 Vet. App. 447 (2009) (TDIU claim is part of an increased rating claim when such claim is raised by the record).

The Board has considered whether this case should be referred to the Director, Compensation and Pension Service, for extraschedular consideration for rating of the Veteran's service-connected hiatal hernia with GERD. The governing norm in such exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b). If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required. Thun v. Peake, 22 Vet. App. 111, 115 (2008). The Veteran's disability is directly contemplated in the rating criteria, and the symptoms, including recurrent epigastric distress, pyrosis (heartburn), reflux, and regurgitation, and resulting considerable impact on health, are directly addressed in the applicable rating criteria. Accordingly, referral for extraschedular consideration is not warranted.



ORDER

Entitlement to an increased rating of 30 percent, but no more, for the full pendency of the Veteran's currently appealed increased rating claim, is granted.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


